I concur in the result only and write to explain why I disagree with the majority's conclusion (Maj. Opn. at 8) that our trial "court had no authority to rule on motions for a protective order or a motion to quash * * *" I do agree that the trial court did not abuse its discretion in overruling the motions to quash or for a protective order out of deference to the rulings of the District of Columbia Superior Court. *Page 98 
A subpoena was issued by our Clerk of Courts on March 31, 1999 in accordance with R.C. 2319.09 which states that "witnesses may be compelled to appear and testify in the same manner and bythe same process and proceedings as are employed for the purposeof taking testimony in proceedings pending in this state." This means to me that once a foreign court has issued the proper commission or mandate authorizing the foreign deposition of a non-party witness, our Clerk of Courts may issue a subpoena (with or without duces tecum) under our Civ.R. 45 to compel testimony and/or the production of documents. That was done in the instant case on March 31, 1999. Thus, the subpoena was issued by our process on a non-party witness to implement the order of the District of Columbia Superior Court pursuant to R.C. 2319.09.
I am not prepared to say, as the majority apparently is, that in such circumstance the courts of this State are powerless to ever quash, issue protective orders or modify the scope of our own subpoena. Indeed, our Civ.R. 45(C)(3) states: "On timely motion the court from which the subpoena was issued shall quash or modify the subpoena * * *." Since it is our own writ that compels the non-party's attendance, we certainly have an interest in its scope and enforcement. If the non-party witness refused to attend or to answer questions we would certainly feel obliged, and properly so, to enforce the writ. By the same token, we should have correlative power to excuse or modify. Certainly, the District of Columbia Superior Court cannot enforce our writs. This is entirely consistent with the federal counterpart Rule 45 on which our own Rule is modeled. The district court which issued the subpoena at the request of a foreign tribunal has jurisdiction to quash, modify or condition its terms. In re Digital Eqpmt. Corp.
(C.A.8, 1991), 949 F.2d 228, 231; In re Sealed Case (D.C. C.A., 1998), 141 F.3d 337, 342-43.
Notwithstanding the foregoing, I heartily concur with the majority to the extent that "principles of comity and full faith and credit prohibit Ohio courts from countermanding otherwise valid discovery orders issued by foreign courts." Since we perceive the District of Columbia Superior Court's orders to be valid discovery orders, we see no reason to interfere. However, it is not to say that the trial court is without jurisdiction to rule on motions to quash or for protective orders in the proper case. *Page 99